PER CURIAM:
Kendall Starks was sentenced under the Armed Career Criminal Act (ACCA) based in part on his prior Florida conviction for battery on a law enforcement officer. He has filed a pro se application seeking an order authorizing the District Court to consider a second or successive 28 U.S.C. § 2255 motion to vacate, set aside, or correct his federal sentence. We are authorized to issue such an order only if we certify that the second or successive motion is based on either:
(1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable factfinder would have found the movant guilty of the offense; or
(2) a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.
28 U.S.C. § 2255(h). It is the applicant’s duty to “make[] a prima facie showing that the application satisfies the requirements of this subsection.” 28 U.S.C. § 2244(b)(3)(C).
Mr. Starks’s motion is based in part on Johnson v. United States, — U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015). We recently held that Johnson has not been “made retroactive to cases on collateral review by the Supreme Court,” which means it cannot be the basis for a second or successive § 2255 motion. 28 U.S.C. § 2255(h)(2). See In re Franks, 15-15456, — F.3d -, 2016 WL 80551 (11th Cir. Jan. 6, 2016). Because the Franks order is published, it binds us here. See In re Lambrix, 776 F.3d 789, 794 (11th Cir.2015) (per curiam) (“[P]ub-lished three-judge orders issued under § 2244(b) are binding precedent in our circuit.”).
Mr. Starks’s motion is also based in part on Johnson v. United States, 559 U.S. 133, 130 S.Ct. 1265, 176 L.Ed.2d 1 (2010). This 2010 case held that a violation of Florida’s simple battery statute is not a violent felony under ACCA because the offense can be committed by mere “touching.” See id. at 140-42, 130 S.Ct. at 1271-72. This case merely interpreted the text of ACCA. It did not announce “a new rule of constitutional law.” 28 U.S.C. § 2255(h)(2). See In re Blackshire, 98 F.3d 1293, 1294 (11th Cir.1996) (per curiam) (holding that a Supreme Court case could not serve as the basis of a second or successive § 2255 motion because it “did not express a new rule of constitutional law; rather, it merely interpreted a substantive criminal statute using rules of statutory construction”).
For these reasons, we deny Mr. Starks’s application.
APPLICATION DENIED